Citation Nr: 0838438	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-33 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for PTSD with a 50 percent disability rating effective 
September 19, 2003.  The RO in Boston, Massachusetts, 
currently has jurisdiction over the case.

In April 2006, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing is of record.

The Board remanded the claim in July 2007 for additional 
development.  The actions directed by the Board have been 
accomplished and the matter has been returned to the Board 
for appellate review.  


FINDING OF FACT

The veteran's PTSD causes deficiencies in most areas, such as 
work, school family relations, judgment, thinking or mood.  


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence in this case, however, does 
not support the assignment of staged ratings.  

Service connection was established for PTSD pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411 with a 50 percent 
evaluation effective September 19, 2003.  See January 2004 
rating decision.  The veteran contends that he is entitled to 
an increased rating because of isolation at work and home, 
social problems in and out of work, an inability to complete 
or start new tasks, night sweats, nightmares, sleep problems 
(sporadic sleep), frequently being startled, problems with 
supervisors and co-workers, anxiety, hypervigilance, 
unhappiness, weight gain, and agoraphobia.  See January 2005 
notice of disagreement (NOD); February 2005 statement in 
support of claim; September 2005 VA Form 9; April 2006 
hearing transcript.  

Pursuant to the General Rating Formula for Mental Disorders, 
a 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation on the basis of social impairment.  38 C.F.R. § 
4.126(b).

The medical evidence of record consists both of VA and 
private treatment records.  Since the veteran was granted 
service connection for PTSD, he has attended group 
psychotherapy on a fairly regular basis.  See treatment 
records from the VA Medical Center (VAMC) in Bedford, 
Massachusetts, dated between October and November 2003, 
December 2004 and July 2005, December 2005 and April 2006, 
and November 2006 and July 2007.  

The veteran's mental health status differed during individual 
psychiatry sessions at the Bedford VAMC, in part due to his 
medications, but he did report poor sleep, trouble staying 
asleep, continued hassles at work, poor memory, flushing when 
anxious or angry, dysphoria outside of usual routine, 
tension, depression, irritability, weight gain, daytime 
sleepiness, low energy, hypervigilance, isolation, 
intolerance, problems adjusting to change, trust issues, 
physical discomfort and avoidance due to internalizing 
things, and familial conflicts.  The veteran often was 
appropriately dressed and groomed, and was friendly, pleasant 
and cooperative with good eye contact and no abnormal 
movements.  See e.g., psychiatry progress notes dated March 
2004, August 2004, November 2004, December 2004, February 
2005, April 2005, September 2005, November 2005, March 2006, 
October 2006, August 2007, and December 2007; primary care 
progress note dated November 2004; mental health treatment 
plan notes dated December 2006 and January 2008; December 
2007 psychology/CBT intake evaluation note.  

The veteran underwent a VA compensation and pension (C&P) 
initial evaluation for PTSD examination in December 2003, at 
which time his claims folder was reviewed.  He reported that 
his post-military history was froth with difficulties, both 
in his personal life and at work.  The veteran indicated that 
he had been employed at Raytheon for the past 30 years.  He 
reported that he disliked work, had very frequent 
disagreements with his superiors, and was seen by co-workers 
as a complainer and troublemaker.  Conflicts at work were 
reported to have caused him a great deal of anxiety.  

The veteran indicated that he had never been married and all 
of his relationships had been relatively brief.  He was 
living alone in a large house but did have a girlfriend, who 
stayed overnight on occasion.  The veteran reported that he 
had never been comfortable being around children and had 
problems tolerating them.  He denied any current substance 
abuse, but acknowledged that for awhile after coming back 
from Vietnam, he used pot and drank.  

On mental status examination, the veteran was reported to be 
appropriately dressed, pleasant and very talkative, giving a 
reasonably good history.  There was no evidence of a thought 
disorder or disorder of communication.  The veteran denied 
any auditory or visual hallucinations (other than once when 
hospitalized in Vietnam and on occasions when he has had a 
high fever) and delusions or ideas of reference.  His eye 
contact and interaction were appropriate.  The veteran 
reported being passively suicidal without a plan a few years 
ago, and indicated that he was able to maintain his 
activities of daily living (ADLs).  He was oriented in all 
spheres, had intact memory, and was capable of managing his 
own affairs.  Rate and flow of speech were somewhat pressured 
but otherwise unremarkable.  

The veteran endorsed panic attacks, which he reported he had 
had for many years, and indicated that at one point in his 
life, he was having such attacks virtually every day, usually 
in the morning before going to work.  He indicated that his 
panic attacks had ceased since going into weekly group 
counseling and taking medication.  The veteran did report 
that he continued to experience a lot of anxiety, 
particularly at work.  He also endorsed depression and stated 
that there was a period of several years about five to six 
years prior when he was very isolated, seldom went out of the 
house at night, and felt depressed much of the time.  The 
veteran reported that these symptoms had also improved since 
entering treatment.  He also indicated problems with sleep, 
reporting that he went to bed around 10:30 pm every night, 
only to awaken virtually every night around 3:00 am.  The 
veteran reported that he was usually able to get back to 
sleep and ended up getting six hours or more of sleep per 
night.

Axis I diagnoses of chronic, moderate degree PTSD in partial 
remission with treatment; anxiety with panic disorder, in 
current remission; and major depression without psychotic 
features, were made.  A Global Assessment of Functioning 
(GAF) score of 48 was assigned.  The examiner reported that 
the veteran was responding reasonably well to treatment, but 
continued to be disabled both occupationally and socially in 
part from his PTSD.  

In a December 2003 letter, the veteran's sister, who is a 
licensed clinical social worker, reported that the veteran 
had exhibited significant symptoms of PTSD for most of his 
adult life.  His symptoms had periodically been reactivated 
and had caused severe psychological distress.  She reported 
that exposure to any hospital setting could result in 
dissociative flashbacks and cause intense psychological 
distress; that routine activities such as renewal of his 
drivers license can cause intense anxiety and physiological 
reactivity (due to exposure to internal and external cues 
symbolizing government officials or work supervisors who are 
incompetent, lose important documents, or do not follow the 
strictest safety codes); and that the veteran has periodic 
episodes of intense numbing, appearing in almost a stupor 
with severely restricted motor behavior.  See letter from 
[redacted].  

In a January 2005 letter, Dr. J. Graves reported that the 
veteran had been his patient since May 2004 and that he was 
treating the veteran for chronic type PTSD given the array of 
symptoms he presented, which ranged in intensity from 
moderate to severe.  Dr. Graves indicated that the veteran 
reported recurrent and intrusive recollections of images and 
emotional states when exposed to both internal and external 
cues that either resemble or symbolize some aspect of his 
combat history.  He had become highly avoidant on a social 
level as such situations often triggered panic or occasional 
dissociative responses such that the veteran "zones out."  
The veteran had also battled episodic depression due to his 
tendency to isolate himself, and his interest and enthusiasm 
for life had diminished.  Emotionally, the veteran had become 
more irritable, hypervigilant, and easily distracted.  Dr. 
Graves reported that the veteran presented as an individual 
whose life is seriously impacted by his condition.  To 
complicate matters, his condition had been significantly 
worsened by a hostile work environment where he felt very 
much under siege such that his anxiety, depression and 
isolation had increased.  The veteran's life was also 
impacted on a daily basis and his PTSD had hindered his 
ability to manage and cope with daily stressors.  He had been 
unable to flourish both interpersonally and professionally.  
Dr. Graves concluded by noting that he considered the 
veteran's diagnosis to be not only chronic, but intractable 
as well.  

In an October 2007 letter, Dr. Graves reported that despite 
his therapeutic history, the veteran continued to demonstrate 
significant impairment emotionally, vocationally and 
interpersonally.  Social isolation had increased along with a 
general distrust of others.  In his work environment, 
relationships had deteriorated to such a degree that there 
had been efforts made to move him.  The veteran's work 
environment had become increasingly hostile, prompting 
thoughts on his part to take early retirement.  The veteran 
continued to be troubled by repeated nightmares, hyper-
reactions to everyday stressors, and periodic despair.  His 
most common emotional complaint was feeling "empty," which 
causes him to "act" appropriate emotions, relying on 
memory.  His affect was reliable and severely flat and his 
mood was equally depressed.  Dissociative episodes were not 
uncommon when stressed as he "zones out" and emotionally 
detaches from those around him.  Dr. Graves reported that 
these behaviors had understandably gotten in the way of the 
veteran's ability to make and maintain successful 
relationships.  Overall, despite medication and group and 
individual therapy, the veteran's condition had worsened, 
necessitating reevaluation of his medication and 
psychological treatment.  Dr. Graves reported that at this 
point, there was reason to doubt whether or not the veteran 
would be able to remain on the job and perform his duties 
accordingly.  

In an undated letter received in March 2008, Dr. D. O'Neil 
reports that the veteran is a patient of his at the Bedford 
VAMC and that he was providing an update on his condition.  
Dr. O'Neil reports that to the veteran's credit, he had 
persevered for many years at his job in spite of ongoing 
stress.  It was becoming abundantly clear, however, that the 
veteran could no longer continue to do this on account of his 
PTSD symptomatology.  The main manifestation of his illness 
is his anger/rage/irritability, which had recently resulted 
in a physical altercation on the job, which, unfortunately, 
was not an isolated incident.  Dr. O'Neil indicates that the 
veteran had struggled for many years with difficult 
interpersonal relations and continued to isolate or tolerate 
others with great difficulty.  This difficulty includes not 
only people at work, but those close to him, to include his 
girlfriend and other veterans (previous problems tolerating 
another veteran in a PTSD group he attended).  The veteran 
continues to sleep poorly, isolate, and avoid many things 
(even simple trips outside the home).  He is also 
hypervigilant and mistrustful of his surroundings, and 
struggles daily to control his rage.  Dr. O'Neil reports that 
the veteran had been active in VA therapy, makes all 
scheduled appointments with him, is compliant with 
medication, has an individual therapist, and sees a PTSD 
coordinator for individual sessions.  In spite of his 
continued efforts, however, the veteran had not been able to 
overcome the effects of his illness.  

The veteran underwent a VA C&P review examination for PTSD in 
July 2008, at which time his claims folder and electronic 
records from the Bedford VAMC were reviewed.  The examiner 
reported that the veteran was seeing a psychiatrist at the 
Bedford VAMC about every three months and was being treated 
with Effexor twice a day and Mirtazapine for sleep.  The 
veteran was also seeing a counselor and attending a PTSD 
group on a weekly basis.  Both situations were in flux at the 
time of the examination due to personnel changes, but the 
veteran was still in attendance.  In addition, the veteran 
had been seeing a private psychologist, Dr. Graves, since 
2004.  

The examiner reported that since the last examination, the 
veteran had had several legal issues and ongoing difficulties 
with members of the local police department.  He was recently 
pulled over for a traffic violation, but he believed it was 
in retaliation for an argument he got into with a police 
officer who is his next door neighbor.  The examiner reported 
that the veteran continued to work for Raytheon and had been 
working there for 34 years.  The veteran was hoping to 
continue working there for one more year, when he will reach 
the age of 60 and be eligible for early retirement.  He was 
concerned, however, because he misses a great deal of work 
and if he were to miss work without having either accrued 
sick leave or vacation leave, he could be suspended.  The 
veteran stated that in the last year, he probably missed 
between two and one-half to three months of work.  

The veteran reported that he had been single his entire life 
in part because he had never been able to deal with children.  
He indicated that he had a girlfriend, with whom he did 
things over the weekend, and reported that he had been in 
this relationship for about four years.  The veteran was 
unsure as to whether he would be able to make a more 
extensive commitment.  He reported that when he is not doing 
things with his girlfriend, who comes to stay with him on 
weekends, he stays inside his home.  

On mental status examination, the veteran was rather intense 
and anxious, but showed no evidence of any thought disorder.  
He denied delusions, hallucinations, or ideas of reference.  
Eye contact and interaction were generally appropriate.  The 
veteran reported that he continued to have passive suicidal 
thoughts, which were particularly intense when he becomes 
frustrated at work.  The veteran also reported acting out 
homicidal fantasies while at home and trying to fall asleep.  
These fantasies concern some of the people with whom he 
works.  The veteran reported that he was able to maintain his 
activities of daily living and was able to manage his own 
financial affairs.

The veteran was oriented in all spheres, but considered his 
short term memory very bad, which he said was good for him 
because it allows him to forget all of the difficulties he is 
having at work.  Rate and flow of speech were within normal 
limits.  The veteran did endorse panic attacks and stated 
that on the way in for his appointment, he had to pull off to 
the side of the road for about a half hour because of an 
attack.  In terms of depression, the veteran had ongoing 
symptoms and rated his depression as a seven out of ten.  He 
also reported that his sleep is chronically impaired and that 
it often takes him several hours to fall asleep with his mind 
racing.  The veteran also often wakes up in the middle of the 
night and while he cannot remember his dreams, his girlfriend 
says that he screams and thrashes around in bed.  The veteran 
estimated that he get four to five hours of sleep a night.  

The veteran reported being certain that his PTSD symptoms had 
worsened.  In particular, he stated that he was much more 
irritable and impatient, particularly at work.  About a year 
before, he brought a sexual harassment charge against another 
employee who was subsequently fired.  The veteran felt that 
the other employees who liked this person were retaliating 
against him.  As a result, he isolates himself almost 
completely from everyone at work.  He eats alone in the 
cafeteria and has virtually no interaction with any 
employees.  The veteran reported getting into a fight at work 
about a week before the examination, which resulted in a 
black eye.  He stated that, fortunately, no supervisor got 
involved because the company policy is for employees to be 
suspended if there are any fights.  The veteran felt that 
this would be used as grounds to force him to leave before 
his retirement age.  The veteran reported further isolating 
himself at home, though he sees his girlfriend on weekends.  
He reported difficulty concentrating and problems sleeping.  
The examiner indicated that these are reported by his private 
psychologist, who states that despite treatment, the 
veteran's PTSD remains chronic and severe.  

Axis I diagnoses of chronic and moderately severe PTSD and 
major depression without psychotic features were made and a 
GAF score of 45 was assigned.  

The evidence of record supports the assignment of an initial 
rating of 70 percent for PTSD.  The Board acknowledges that 
but for one score of 55, the GAF scores assigned to the 
veteran throughout the appeal period have ranged between 41 
and 50.  See VA treatment records.  This range represents 
serious symptoms or any serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals) or serious impairment 
in social, occupational or school functioning (e.g., no 
friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV).  GAF scores generally reflect an examiner's finding 
as to the veteran's functioning score on that day and, like 
an examiner's assessment of the severity of a condition, are 
not dispositive.  Rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2007).

In this case, the subjective symptoms exhibited by the 
veteran do include nightmares, hypervigilance, anxiety, 
isolation, difficulty getting along with people (to include 
serious problems at work, occasional problems with his 
girlfriend, and family tension), some impaired impulse 
control, panic attacks, and passive thoughts of suicide.  See 
VA treatment records; VA C&P examination reports; January 
2005 and October 2007 letters from Dr. Graves; March 2008 
letter from Dr. O'Neil.  The Board finds that these symptoms 
approximate the criteria for the assignment of a 70 percent 
rating, effective from September 19, 2003.  

Importantly, despite the repeated reports of serious problems 
at work, the veteran has been employed by the same company 
for the past 34 years, has had a girlfriend for the past four 
years (who spends weekends with him), has attended group 
psychotherapy on a fairly regular basis since October 2003, 
and is able to attend to his activities of daily living and 
manage his financial affairs.  Moreover, VA mental status 
examinations have been essentially normal.  See id.  Based on 
the foregoing, the Board finds that a rating in excess of 70 
percent for PTSD is not warranted, as the evidence of record 
does not more nearly approximate the criteria for the next 
higher, or 100 percent, rating.  There is no evidence of 
total occupational and social impairment. 

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The veteran's PTSD symptoms cause impairment in occupational 
and social functioning.  Such impairment however, is 
contemplated by the rating criteria, which reasonably 
describe the veteran's disability.  Therefore, referral for 
consideration of an extraschedular rating is not warranted.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice with respect to his claim for 
increased rating prior to the issuance of the January 2004 
rating decision that is the subject of this appeal.  The 
veteran's disagreement with the initial rating assigned for 
PTSD, however, stems from his January 2005 NOD, which is 
subject to section 7105 procedures.  VAOPGCPREC 8-2003, 69 
Fed. Reg. 25180 (2004).  The Board is bound to follow this 
precedent opinion.  38 U.S.C.A. § 7104(c) (West 2002).  

The veteran was given Section 5103(a) notice in a January 
2005 letter, which informed him of the evidence necessary to 
establish a claim for increased rating and advised him of his 
and VA's respective duties in obtaining evidence.  
Accordingly, the duty to notify has been fulfilled concerning 
this claim.  The veteran was also provided notice concerning 
the appropriate disability rating and effective date of any 
grant of service connection, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See April 2006 letter.  
The claim was readjudicated in an August 2008 supplemental 
statement of the case (SSOC).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been associated with the claims folder and he was afforded 
several appropriate VA examinations in connection with his 
claim.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An initial rating of 70 percent, and not higher, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


